Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/18/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no translated copy of the foreign references provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 6, “imputation calculating module”
Claim 6, “imputation and classification module”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “" imputation calculating module..." and "imputation and classification module..."” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claim recites a "system" comprising the above cited claim elements. A review of the specification reveals that the "component" is devoid of any structure that performs the function in the claims, and no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more.
Step 1
Claims 1-5 are directed towards the statutory category of a process
Claim 6-10 are directed towards the statutory category of a machine
Regarding claim 1
Step 2A – Prong 1
Claim 1 recites the following steps in mathematical concepts:
performing a historical sample processing stage, wherein the historical sample processing stage comprises:
providing a plurality of historical samples; 
classifying the historical samples into a plurality of classes to obtain a plurality of classified historical sample groups, wherein the classified historical sample groups correspond to the classes in a one-to-one manner, and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value;
replacing the historical missing value with zero; and 
performing an imputation calculating step on each of the classified historical sample groups, wherein the imputation calculating step comprises: 
calculating a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups;
calculating a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix to which each of the classified historical sample groups corresponds;
and performing a sample classification stage to classify a current sample into one of the classes, wherein the current sample comprises a plurality of known 23values and at least one missing value, and the sample classification stage comprises: calculating a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm and a nonlinear inequality constraint, wherein the weight vectors correspond to the classes in a one-to-one manner, each of the weight vectors is limited by a weight parameter, and the weight parameter is calculated in accordance with the nonlinear inequality constraint; 
performing a candidate sample calculating step to calculate a plurality of candidate samples corresponding to the classes in accordance with the base matrix and the weight vector corresponding to the same class, wherein the candidate samples correspond to the classes in a one-to-one manner;
calculating a difference between the current sample and each of the candidate samples to obtain a plurality of candidate sample differences; and determining a predicted value of the at least one missing value of the current sample and a class corresponded by the current sample in accordance with the candidate sample differences.
As drafted, these limitations under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A – Prong 2
Claim 1 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.

Step 2B
The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of “a method for data imputation and classification” is generally linking the use of a judicial expectation to a particular technological environment or field of use, as discussed in MPEP 2106.05 (h), specifically they merely generally link the claimed invention to the field of data imputation. 
Regarding the Dependent Claims
Claims 2 -4 are merely providing additional elements for the mathematical computations. 
Claim 5 is merely performing mathematical computations. 

Regarding claim 6
Step 2A – Prong 1
Claim 6 recites the following steps in mathematical concepts:
wherein the classified historical sample groups correspond to a plurality of classes in a one-to-one manner, and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value; 
replace the historical missing value with zero;
calculate a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups;
and calculate a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix which are corresponded by each of the classified historical sample groups;
calculate a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm and a nonlinear inequality constraint, wherein the weight vectors correspond to the classes in a one-to-one manner, each of the weight vectors is limited by a weight parameter, and the weight parameter is calculated in accordance with the nonlinear inequality constraint;
perform a candidate sample calculating step to calculate a plurality of candidate samples corresponding to the classes in accordance with the base matrix and the weight vector corresponding to the same class, wherein the candidate samples correspond to the classes in a one-to-one manner; 
calculate a difference between the current sample and each of the candidate samples to obtain a plurality of candidate sample differences; 
and determine a predicted value of the at least one missing value of the current sample and a class corresponded by the current sample in accordance with the candidate sample differences.
As drafted, these limitations under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable 
Step 2A – Prong 2
Claim 11 does not recite any elements that integrate the exception into a practical application of the exception in a meaningful way.
 The claim limitation of “a database, configured to store a plurality of classified historical sample groups”, “an imputation calculating module for the historical samples, configured to:”, and “25an imputation and classification module for a current sample, configured to receive the current sample provided from an external device, and configured to:” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  
Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. As discussed above, the additional elements of “a database, configured to store a plurality of classified historical sample groups”, “an imputation calculating module for the historical samples, configured to:”, and “25an imputation and classification module for a current sample, configured to receive the current sample provided from an external device, and configured to:” are merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea. 



Regarding the Dependent Claims
Claims 7 -9 are merely providing additional elements for the mathematical computations. 
Claim 10 is merely performing mathematical computations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozintsev as applied to claims 1 and 11 above, and further in view of "Reduced-Rank Covariance Estimation in Vector Autoregressive Modeling" to Davis et al., (hereinafter, "Davis").
	As per claim 1, Chen teaches a method for data imputation and classification, the method comprising: (Page 1 discloses an efficient approach for incomplete data classification, where the entries of samples are missing or masked due to privacy preservation)
	performing a historical sample processing stage, wherein the historical sample processing stage comprises: (Page 13 discloses a novel learning method for processing large-scale data with missing values)
	replacing the historical missing value with zero (Page 13 discloses the original imputation mechanism [12] is fulfilled by zero-padding a vector that contains missing values);
 (Page 8 discloses empirical space refers to dispersion matrices, also called empirical covariance matrices, computed based on the number of samples [25, 27]. According to the Learning Subspace Property in [25], the weight vector u has the following relation with Ф and an unknown N-dimensional vector a);
Chen fails to explicitly teach providing a plurality of historical samples; classifying the historical samples into a plurality of classes to obtain a plurality of classified historical sample groups, wherein the classified historical sample groups correspond to the classes in a one-to-one manner, and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value; and performing an imputation calculating step on each of the classified historical sample groups, wherein the imputation calculating step comprises: calculating a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups; calculating a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix to which each of the classified historical sample groups corresponds; and performing a sample classification stage to classify a current sample into one of the classes, wherein the current sample comprises a plurality of known 23values and at least one missing value, and the sample classification stage comprises: calculating a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm and a nonlinear inequality constraint, wherein the weight 
However Seffens teaches providing a plurality of historical samples; classifying the historical samples into a plurality of classes to obtain a plurality of classified historical sample groups (Page 51 discloses for imputation of the 24 MHGRID participants who are missing four variables, combinations of HDL, LDL, Tot_Chol, Tri_Glyc, and glucose, allowing us to include 54 more entries for study. The 24 entries grouped into four classes of common missing variables, with HDL and Tri_Glyc occurring across all four classes as summarized in Table 4),
wherein the classified historical sample groups correspond to the classes in a one-to-one manner (Page 44 discloses typical imputation methods include mean value method, replacing the missing value with mean value for that particular attribute; regression substitution method, replacing the missing value with historical value from similar cases; and matching imputation method, and for each unit with a missing y, finding a unit with similar values of x in observed data and taking its y value),
and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value (Page 44 discloses typical imputation methods include mean value method, replacing the missing value with mean value for that particular attribute; regression substitution method, replacing the missing value with historical value from similar cases; and matching imputation method, and for each unit with a missing y, finding a unit with similar values of x in observed data and taking its y value);
calculating a difference between the current sample and each of the candidate samples to obtain a plurality of candidate sample differences; and determining a predicted value of the at least one missing value of the current sample and a class corresponded by the current sample in accordance with the candidate sample differences (Page 46 participants in the test set with a square of the difference between the prediction and true value for one output neuron of ,0.001 were scored correct, while errors ,0.01 were scored close. Due to the data normalization used (range or softmax), these thresholds correspond to significance levels when the output values are close to 0.5, the mean of the data variable... our goal was to impute up to four missing variables, allowing us to include 54 more MH-GRID entries for study).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the machine learning method of data imputation and classification as taught by Seffans with the imputation and classifications methods in Chen. The motivation to combine regarding classifying a plurality of samples would be Seffans provides a way of taking samples and classifying these samples into groups based on “demographic and anthropometric data as well as bio specimen samples from each participant” (Seffens Page 44). The motivation to combine regarding the classified historical sample groups correspond to the classes in a one-to-one manner Seffans provides the method of using the ANNS which offers the ability to make sure the sample groups correspond in a one-to-one manner by replacing values and matching. The motivation to combine 
Bertsimas teaches performing an imputation calculating step on each of the classified historical sample groups, wherein the imputation calculating step comprises: calculating a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups (Page 6 discloses we also refer to the full missing pattern as M := M0 ∪M1. Let W ∈ R n×p0 be the matrix of imputed continuous values, where wid is the imputed value for entry xid, d ∈ {1, . . . , p0}. Similarly, let V ∈ {1, . . . , k1}×. . .×{1, . . . , kp1 } be the matrix of imputed categorical values, where vid is the imputed value for entry xid, d ∈ {p0 + 1, . . . , p0 + p1}. We refer to the full imputation for observation xi as (wi , vi) in the following sections);
calculating a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix to which each of the classified historical sample groups corresponds (Page 5 discloses we pose the missing data problem under a general optimization framework. The framework produces an optimization problem with a predictive model-based cost function that explicitly handles both continuous and categorical variables and can be used to generate multiple imputations. We present three cost functions derived from Knearest neighbors, support vector machines, and optimal decision tree models);
and a nonlinear inequality constraint, wherein the weight vectors correspond to the classes in a one-to-one manner, each of the weight vectors is limited by a weight parameter (Page 12 discloses keep the dummy encoded decision variables as covariates to predict the other features and add constraints),
and the weight parameter is calculated in accordance with the nonlinear inequality constraint (Page 7 discloses we can introduce a parameter that controls the relative contribution to the cost between the continuous and categorical variables, or scale continuous variables appropriately);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the machine learning method of data imputation and classification as taught by Bertsimas with the imputation and classifications methods in Chen. The motivation to combine regarding the imputation calculating step comprises calculating a base matrix and a weight matrix would be Bertsimas provides the matrices needed in order to perform the imputation calculating step for Chen. The motivation to combine regarding the predicted value based on the matrices, Bertsimas provides the method of a regression tree to fix the imputed values W, V and update the decision tree variables T. For each continuous feature, we fit a regression tree to predict wd based upon the 
Chen 2017 teaches performing a sample classification stage to classify a current sample into one of the classes, wherein the current sample comprises a plurality of known 23values and at least one missing value, and the sample classification stage comprises: calculating a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm (Page 6600 discloses the proposed ridge alternating least squares imputation uses class information to create substituted values, which approximate the characteristics of their corresponding classes, for missing entries. In the training phase, the incomplete data with label information are divided into different classes based on their labels, such that basis matrices become class-dependent. Subsequently, iterative projection pursuit is proposed to perform imputation for testing data by computing the linear combination of these class-dependent basis matrices and their corresponding reconstruction weights).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the IPP algorithm as taught by Chen 2017 with the teachings of the imputation method in Chen. The motivation to combine would be Chen provides the method of iterative projection pursuit which “recursively examines the closest distance between the vectors, formed by the class-dependent basis matrices, and the testing incomplete vector” (Page 6603). This combined with the imputation method in Chen provides the ability for data imputation and classification. 
As per claim 2, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the method for data imputation and classification of claim 1, the combination further teaches wherein the nonlinear inequality constraint is a quadratic inequality constraint (Bertsimas page 13 discloses taking the Lagrangian duals, both Problems (12) and (13) can be reformulated as quadratic optimization problems which can be solved efficiently (Cortes and Vapnik, 1995). Examiner notes that for the inequality constraint the equation must equal 0 which is true).
As per claim 3, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the method for data imputation and classification of claim 1, the combination further teaches wherein the step for calculating the base matrix and the weight matrix which are 24corresponded by each of the classified historical sample groups is performed by using an alternating least squares (ALS) algorithm and class-dependent data imputation (Chen 2017 page 6603 discloses a supervised data imputation based on the class-dependent matrix factors, which are generated during matrix factorization. The proposed ridge alternating least squares imputation uses class information to create substituted values, which approximate the characteristics of their corresponding classes, for missing entries).
As per claim 3, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the method for data imputation and classification of claim 3, the combination further teaches wherein the ALS algorithm is a ridge alternating least squares (RALS) algorithm (Chen 2017 page 6603 discloses a supervised data imputation based on the class-dependent matrix factors, which are generated during matrix factorization. The proposed ridge alternating least squares imputation uses class information to create substituted values, which approximate the characteristics of their corresponding classes, for missing entries).
As per claim 5, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the method for data iputation and classification of claim 1, the combination further teaches wherein the candidate sample calculating step involves multiplying the base matrix by the weight vector to obtain each of the candidate samples (Chen Page 8 discloses Empirical space refers to dispersion matrices, also called empirical covariance matrices, computed based on the number of samples [25, 27]. According to the Learning Subspace Property in [25], the weight vector u has the following relation with Ф and an unknown N-dimensional vector a).
As per claim 6, Chen teaches a system for data imputation and classification comprising: (Page 1 discloses an efficient approach for incomplete data classification, where the entries of samples are missing or masked due to privacy preservation)
	performing a historical sample processing stage, wherein the historical sample processing stage comprises: (Page 13 discloses a novel learning method for processing large-scale data with missing values)
	replacing the historical missing value with zero (Page 13 discloses the original imputation mechanism [12] is fulfilled by zero-padding a vector that contains missing values);
performing a candidate sample calculating step to calculate a plurality of candidate samples corresponding to the classes in accordance with the base matrix and the weight vector corresponding to the same class, wherein the candidate samples correspond to the classes in a one-to-one manner (Page 8 discloses empirical space refers to dispersion matrices, also called empirical covariance matrices, computed based on the number of samples [25, 27]. According to the Learning Subspace Property in [25], the weight vector u has the following relation with Ф and an unknown N-dimensional vector a);
Chen fails to explicitly teach a database, configured to store a plurality of classified historical sample groups, wherein the classified historical sample groups correspond to a plurality of classes in a one-to-one manner, and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value; an imputation calculating module for the historical samples, configured to: calculate a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups; calculating a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix to which each of the classified historical sample groups corresponds; and performing a sample classification stage to classify a current sample into one of the classes, wherein the current sample comprises a plurality of known 23values and at least one missing value, and the sample classification stage comprises: calculating a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm and a nonlinear inequality constraint, wherein the weight vectors correspond to the classes in a one-to-one manner, each of the weight vectors is limited by a weight parameter, and the weight parameter is calculated in accordance with the nonlinear inequality constraint; calculating a difference between the current sample and each of the candidate samples to obtain a plurality of candidate sample differences; and determining a predicted value of the at least one missing value of the current sample and a class corresponded by the current sample in accordance with the candidate sample differences. 
However Seffens teaches a database, configured to store a plurality of classified historical sample groups (Page 51 discloses for imputation of the 24 MHGRID participants who are missing four variables, combinations of HDL, LDL, Tot_Chol, Tri_Glyc, and glucose, allowing us to include 54 more entries for study. The 24 entries grouped into four classes of common missing variables, with HDL and Tri_Glyc occurring across all four classes as summarized in Table 4),
wherein the classified historical sample groups correspond to the classes in a one-to-one manner (Page 44 discloses typical imputation methods include mean value method, replacing the missing value with mean value for that particular attribute; regression substitution method, replacing the missing value with historical value from similar cases; and matching imputation method, and for each unit with a missing y, finding a unit with similar values of x in observed data and taking its y value),
and each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value (Page 44 discloses typical imputation methods include mean value method, replacing the missing value with mean value for that particular attribute; regression substitution method, replacing the missing value with historical value from similar cases; and matching imputation method, and for each unit with a missing y, finding a unit with similar values of x in observed data and taking its y value);
calculating a difference between the current sample and each of the candidate samples to obtain a plurality of candidate sample differences; and determining a predicted value of the at least one missing value of the current sample and a class corresponded by the current sample in accordance with the candidate sample differences (Page 46 participants in the test set with a square of the difference between the prediction and true value for one output neuron of ,0.001 were scored correct, while errors ,0.01 were scored close. Due to the data normalization used (range or softmax), these thresholds correspond to significance levels when the output values are close to 0.5, the mean of the data variable... our goal was to impute up to four missing variables, allowing us to include 54 more MH-GRID entries for study).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the machine learning system of data imputation and classification as taught by Seffans with the imputation and classifications methods in Chen. The motivation to combine regarding classifying a plurality of samples would be Seffans provides a way of taking samples and classifying these samples into groups based on “demographic and anthropometric data as well as bio specimen samples from each participant” (Seffens Page 44). The motivation to combine regarding the classified historical sample groups correspond to the classes in a one-to-one manner Seffans provides the method of using the ANNS which offers the ability to make sure the sample groups correspond in a one-to-one manner by replacing values and matching. The motivation to combine regarding each of the classified historical sample groups comprises a plurality of known historical values and at least one historical missing value, Seffens provides the information regarding each sample group contains known and missing values. Seffens even goes further and states “missing data are a part of almost all clinical research” (Page 44). The motivation to combine regarding the calculating the difference between the current sample and candidate sample and predicted value based on this, Seffens shows that “a neural network can predict one, two, and four missing variables from a data set containing 17 variables (for a 23% loss of variables and with only 0.6% total information missing). ANN predictive accuracy ranged from 
Bertsimas teaches an imputation calculating module for the historical samples, configured to: calculating a base matrix and a weight matrix which are corresponded by each of the classified historical sample groups (Page 5 discloses for each imputation model, we derive first-order methods to find high-quality solutions to the missing data problem following a general imputation algorithm opt.impute presented in this paper. These methods easily scale to data sets with n in the 100,000s and p in the 1,000s on a standard desktop computer and converge within a few iterations. In addition, the first-order methods are robust and reliable for arbitrary missing patterns and mixed data types and Page 6 discloses we also refer to the full missing pattern as M := M0 ∪M1. Let W ∈ R n×p0 be the matrix of imputed continuous values, where wid is the imputed value for entry xid, d ∈ {1, . . . , p0}. Similarly, let V ∈ {1, . . . , k1}×. . .×{1, . . . , kp1 } be the matrix of imputed categorical values, where vid is the imputed value for entry xid, d ∈ {p0 + 1, . . . , p0 + p1}. We refer to the full imputation for observation xi as (wi , vi) in the following sections);
calculate a predicted value of the at least one historical missing value of each of the classified historical sample groups in accordance with the base matrix and the weight matrix to which each of the classified historical sample groups corresponds (Page 5 discloses we pose the missing data problem under a general optimization framework. The framework produces an optimization problem with a predictive model-based cost function that explicitly handles both continuous and categorical variables and can be used to generate multiple imputations. We present three cost functions derived from Knearest neighbors, support vector machines, and optimal decision tree models);
and a nonlinear inequality constraint, wherein the weight vectors correspond to the classes in a one-to-one manner, each of the weight vectors is limited by a weight parameter (Page 12 discloses keep the dummy encoded decision variables as covariates to predict the other features and add constraints),
and the weight parameter is calculated in accordance with the nonlinear inequality constraint (Page 7 discloses we can introduce a parameter that controls the relative contribution to the cost between the continuous and categorical variables, or scale continuous variables appropriately);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the machine learning method of data imputation and classification as taught by Bertsimas with the imputation and classifications methods in Chen. The motivation to combine regarding the imputation calculating step comprises calculating a base matrix and a weight matrix would be Bertsimas provides the matrices needed in order to perform the imputation calculating step for Chen. The motivation to combine regarding the predicted value based on the matrices, Bertsimas provides the method of a regression tree to fix the imputed values W, V and update the decision tree variables T. For each continuous feature, we fit a regression tree to predict wd based upon the other features” (Page 15). The motivation to combine regarding the weight parameter would be that Bertsimas uses a parameter calculated for the SVM based imputation on Page 12 and in this imputation a nonlinear inequality is used. 
Chen 2017 teaches performing a sample classification stage to classify a current sample into one of the classes, wherein the current sample comprises a plurality of known 23values and at least one missing value, and the sample classification stage comprises: calculating a plurality of weight vectors corresponded by the current sample by using an iterative projection pursuit (IPP) algorithm (Page 6600 discloses the proposed ridge alternating least squares imputation uses class information to create substituted values, which approximate the characteristics of their corresponding classes, for missing entries. In the training phase, the incomplete data with label information are divided into different classes based on their labels, such that basis matrices become class-dependent. Subsequently, iterative projection pursuit is proposed to perform imputation for testing data by computing the linear combination of these class-dependent basis matrices and their corresponding reconstruction weights).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the IPP algorithm as taught by Chen 2017 with the teachings of the imputation method in Chen. The motivation to combine would be Chen provides the method of iterative projection pursuit which “recursively examines the closest distance between the vectors, formed by the class-dependent basis matrices, and the testing incomplete vector” (Page 6603). This combined with the imputation method in Chen provides the ability for data imputation and classification. 
As per claim 7, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the system for data imputation and classification of claim 6, the combination further teaches wherein the nonlinear inequality constraint is a quadratic inequality constraint (Bertsimas page 13 discloses taking the Lagrangian duals, both Problems (12) and (13) can be reformulated as quadratic optimization problems which can be solved efficiently (Cortes and Vapnik, 1995). Examiner notes that for the inequality constraint the equation must equal 0 which is true).
As per claim 8, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the system for data imputation and classification of claim 6, the combination further teaches wherein the step for calculating the base matrix and the weight matrix which are 24corresponded by each of the classified historical sample groups is performed by using an alternating least squares (ALS) algorithm and class-dependent data imputation (Chen 2017 page 6603 discloses a supervised data imputation based on the class-dependent matrix factors, which are generated during matrix factorization. The proposed ridge alternating least squares imputation uses class information to create substituted values, which approximate the characteristics of their corresponding classes, for missing entries).
As per claim 9, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the system for data imputation and classification of claim 8, the combination further teaches wherein the ALS algorithm is a ridge alternating least squares (RALS) algorithm (Chen 2017 page 6603 discloses a supervised data imputation based on the class-dependent matrix factors, which are generated during matrix factorization. The proposed ridge alternating least squares imputation uses class information to create substituted values, which approximate the characteristics of their corresponding classes, for missing entries).
As per claim 10, the combination of Chen, Bertsimas, Seffens, and Chen 2017 teaches the system for data imputation and classification of claim 6, the combination further teaches the candidate sample calculating step involves multiplying the base matrix by the weight vector to obtain each of the candidate samples (Chen Page 8 discloses Empirical space refers to dispersion matrices, also called empirical covariance matrices, computed based on the number of samples [25, 27]. According to the Learning Subspace Property in [25], the weight vector u has the following relation with Ф and an unknown N-dimensional vector a).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Riva can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.R.M./Examiner, Art Unit 2128                                                                                                                                                                                           
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128